DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a final office action in response to the amendment submitted 14 February 2022.
No amendments have been received.   Claims 4, 7, 11 and 14-24 were previously cancelled.
Claims 1-3, 5-6, 8-10 and 12-13 have been examined and are pending.

Response to Arguments
Applicant's arguments filed 14 Feb 2022 have been fully considered and are not persuasive.  
With regard to the rejections under 35 USC 101, Applicant’s arguments are not persuasive.  With regard to the rejections under 35 USC 101, Applicant argues: (1) 
Ex Parte Smith is an Informative decision which “reflects norms in the Board, and ultimately Office, policy” and “ no justification has been provided to distinguish patentability of electronic trading systems of pending claims from the patentability of electronic trading systems as identified in Smith” (Applicant’s response, pg. 6). (2) Contrary to the previous office action, the instant case is analogous to the “hybrid derivative trading system of Smith” and the “Informative designation reflect that electronic trading systems reflect a protectable example of technology..”(Applicant’s response, pg. 7). (3) Per [0023] and [0031] of the Specification, the instant claims are “directed to specific features and functionality of an electronic training system” and “ the pending claims prevents and manages orders to ensure that redundant and/or conflicting order are not sent to the electronic exchange for execution… … increase the efficiency of the entire electronic training environment (e.g. fewer unnecessary order are sent resulting in an increase in available bandwidth)…” As such, the instant claims do not fall into any of the enumerated groups. (Applicant’s response, pg. 8). (4) Applicant asserts that the instant claims provide “…functionality that represents an improvement to an electronic trading system…” similar to Smith and that this is the position of the 
As previously stated Examiner respectfully disagrees. With regard to Applicant's arguments of the rejections under 35 USC 101, Applicant’ s arguments have been considered and are not persuasive.  Examiner notes that the ‘POP’ references in Applicant’s arguments seems to be a typographical error and is meant to be “PTAB.” As Applicant has noted Informative decisions are not precedential. As previously stated and supported by Applicant’s citation of the Board SOP, Informative decision inform the Board of its norms. Examination of patent applications is conducted independently of non-precedential, unrelated applications. Smith is both unrelated to the instant application and non-precedential. Per the previous and current rejections, it is also non-analogous.  As such, Applicant’s arguments regarding Smith and the instant claims are not persuasive. 
Further Applicant’s cited paragraphs below do not support Applicant’s argument regarding the increase in efficiency and increase of bandwidth; see below:  
[0023] Figure 1 illustrates an exemplary electronic trading environment for smart
matching for synthetic spreads. The electronic trading environment includes a client
device 102, a gateway 106, an electronic exchange 104, and a router 108. The client
device 102 is operatively coupled with the electronic exchange 104 through one or more
devices such as the gateway 106 for communication of information. Router 108 is
configured to route messages between the gateway 106 and the electronic exchange 104. 

[0031] An example of such trading tool includes X_TRADER® by Trading
Technologies International, Inc. of Chicago, Illinois, and may also include an electronic
trading interface, referred to as MD Trader®. Portions of the X_ TRADER and the MD
Trader style display are described in U.S. Patent No. 6,772,132 for a "Click Based
Trading With Intuitive Grid Display of Market Depth," U.S. Patent No. 6,938,011 for a
"Click Based Trading with Market Depth Display" U.S. Patent No. 7,127,424 for a
"Click Based Trading With Intuitive Grid Display of Market Depth and Price

U.S. Patent 7,228,289 for "A System and Method for Trading and Displaying Market
Information in an Electronic Trading Environment," U.S. Patent 7,437,325 titled "System
and Method for Performing Automatic Spread Trading," U.S. Patent Application serial
no. 12/637,517, filed December 14, 2009 and titled Synthetic Spread Trading, and U.S.
Patent Application serial no. 12/637,536, filed December 14, 2009 and titled Cover-OCO
Orders for a Legged Order, the contents of each are incorporated fully herein by
reference. In addition or alternatively, other trading tools may be used for smart
matching for synthetic spreads.
In fact, no mention of efficiency, speed or bandwidth is recited in the Specification.  Additionally a general assertion of an increase in “speed or efficiency”  does not provide an inventive concept. (MPEP 2016.05 (f) (Applicant’s arguments 1, 2, 3 and 4)
Further, as  previously stated and noted in the analysis below and previously, note that the limitations, in the instant claims, are done by the generically recited computing devices including a gateway (Specification, [0023-0024], [0030], [0083] ). As such, the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computing device to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  ( See MPEP 2106.05 (d), (f), and (g)) Though Applicant asserts that the invention is at least an integration of a practical application of an abstract idea, the steps recited (i.e. the receiving/comparing/matching/reporting steps) are actually directed to improving the graphical user interface; the actual data processing is directed to/focused on executing a trading methodology. For example, Applicant’s own arguments state that the “claimed comparison and matching functionality” “reciting specific functionality to manage when and in what format an order is sent.”  This is about See also further Specification [0001] present invention relates generally to electronic trading and particularly to smart matching of orders for synthetic spread [0007] need for improved tools for assistance for a trader to employ synthetic spread trading strategies and smart matching of order for the spread trading strategy.). An improvement to an abstract idea (i.e. a trading strategy) is still an abstract idea. To reiterate,  an increase in “speed or efficiency”  does not provide an inventive concept. (MPEP 2016.05 (f)) Per the reasons cited previously and below, Applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6, 8-10, and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant 
(1)  In the instant case, the claims are directed towards a method, non-transitory computer readable, and the system of smart matching of electronic orders for a tradeable object. In the instant case, Claims 1-3, 5-6, 8-10, and 12-13 are directed to a process.
(2a) Prong 1:  The execution of market orders of tradeable objects is akin to the abstract idea subject matter grouping of: methods of organizing human activity.  As such, the claims include an abstract idea. 
The specific limitations of the invention are (a) identified to encompass the abstract idea include: 
…, …, confirmation …., where the confirmation relates to a working order of a trader trading away from an insider market and organized into an order book pending execution at the electronic exchange, where the working order is for a tradeable object and derives from a first synthetic spread of the trader: 
…., …, a definition for a new working order for trading a first quantity of  the tradeable object at the electronic exchange, …where the new order derives from a second synthetic spread of the trader; 
comparing, …., prior to submitting the new order to the electronic exchange,  the new order to a the working order of the trader to determine whether the new order and the working order are contra orders and have a common price, where the common price is a range of prices defined between the new order and the working order;
determining, …., in response to comparing the new order to the working order, that the new working order and  within the range of the working order are contra orders and have the common price; 
determining, …, a match of at least a portion of the first quantity of the new ….order and at least a portion of a quantity of the working order prior to submitting the new order to the electronic exchange; and 
…., …, a match of the new order and the at least a portion of the quantity of the working order, and
Sending, …an update message to the electronic exchange to update the working order with a new working order, 
As stated above, this  abstract idea falls into the (b) subject matter grouping of: methods of organizing human activity. 
Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the comparing…, determining…contra orders…common price,  and determining a match… .do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. steps of receiving… and reporting (i.e. transmitting)…. where the definition is provided by a user interface generated at a client device in communication with the gateway (i.e. 
(2b) In the instant case, Claims 1-3, 5-10 and 12-13 are directed to a process. 
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, using the additional element(s) of: (gateway/ generated by an electronic exchange… a user interface generated at a client device) amount to using generic computer elements (Specification, [0023-0024], [0030], [0083] )  for their well understood routine and conventional  functions ( MPEP 2106.05 (d) receiving and transmitting data over a network).
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
It is noted that claim (2-3, 5-6, 8-10 and 12-13) introduces the additional elements of (determining the match…, reporting…, submitting…, and further defining the new order/ new working order). These elements are not a practical application of 
 Further these limitations taken alone or in combination with the abstract idea do not amount to significantly more than the abstract idea alone because as stated above using the additional element(s) of: (computing devices ) amount to using generic computer elements (Specification, [0023-0024], [0030], [0083] )  for their well understood routine and conventional  functions ( MPEP 2106.05 (d) receiving and transmitting data over a network).
Therefore, Claims 1-3, 5-6, 8-10, and 12-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    

Potentially Allowable Subject Matter
	The following is a statement of reasons for the indication of  potentially allowable subject matter: 
The closest prior art of record -US-20020161687-A1, Serkin et al.  (discloses a market system with an internal execution/match-off process which matches the best bid/best ask price); US-20080154764-A1, Levine et al. (discloses a synthetic market and synthetic spreads);   and US-20030177086-A1, Gomber(discloses a method of pre-matching orders in a security trading system)
Even though the prior art of record discloses the general concepts cited above, the prior art of record fails to teach matching an outside market (i.e. trading away from inside market) new order prior to submitting the new order to the electronic exchange. The specific claim language that the prior art of record fails to teach is:
receiving, by a gateway, a confirmation generated by an electronic exchange, where the confirmation relates to a working order of a trader trading away from an inside market and organized into an order book pending execution at the electronic exchange and where the working order is for a tradeable object and derives from a first synthetic spread of the trader:…
comparing, by the gateway,  prior to submitting the new order to the electronic exchange, the new order to the working order of the trader to determine whether the new order and the working order are contra orders and have a common price, where the common price is a range of prices defined between the new order and the working order;
determining, by the gateway,  response to comparing the new order to the working order,  that the new working order and the working order are contra orders and within the range of the common price;
determining, by the gateway,  a match of at least a portion of the first quantity of the new order and at least a portion of a quantity of the working order prior to submitting the new order to the electronic exchange;

As potentially allowable subject matter has been indicated, applicant's reply must overcome outstanding rejection including those under 35 USC 101 and any formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080046356 A1, US 20080010187 A1, WO 2005013041 A2
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on M-F 9 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691